Macomber, J.,
(dissenting.) The right to enter judgment already existed, and hence, as soon as any of the 17 notes was dishonored, the plaintiff was at liberty to proceed. I cannot assent to the proposition that the defendant had the whole of the day upon which any of the notes matured in which to pay it; but I am of the opinion, on the contrary, that, under the written ’agreement, he was in default if he failed to make payment at the bank within the usual banking hours. An important part of the agreement is “that, if the defendant shall well and truly pay each and every of said notes promptly at the maturity thereof, then and in that case no j udgment shall be entered in this action ; but, in case defendant shall make default in the payment of any of said notes according to its terms, then immediately upon such default all of said *626notes remaining due and unpaid shall become forthwith due and payable, anything in the terms of them, or either of them, to the contrary notwithstanding; and the plaintiff shall thereupon be at liberty forthwith to enter judgment by default in this case, and to issue execution for the amount remaining unpaid as principal and interest of said notes.” Any other construction would, in my judgment, ignore that part of the agreement by which the defendant undertook to pay the note promptly at maturity. It should be borne in mind that the agreement was merely for a suspension of the entry of judgment,—a right in t-he plaintiff which already existed, and that such right was suspended only while the defendant maintained the condition precedent to the entry of such judgment, by paying promptly each note at its maturity. In my opinion, the judgment should be affirmed.